Citation Nr: 1211769	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an appendectomy.  

2.  Entitlement to service connection for residuals of a right hemicolectomy.

3.  Entitlement to an initial rating in excess of 10 percent for low back strain from February 1, 2006, and in excess of 20 percent from July 25, 2008, to include entitlement to a total disability rating based on individual unemployability.  

4.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement/adhesive capsulitis from February 1, 2006, and in excess of 20 percent from July 25, 2008.  

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a right little finger fracture.

7.  Entitlement to service connection for right medial epicondylitis.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for left knee patellofemoral pain syndrome.  

10.  Entitlement to an initial disability rating in excess of 10 percent for hypertension with history of second degree atrioventricular block type I.  

11.  Entitlement to an initial compensable rating for bilateral foot tinea pedis.  

12.  Entitlement to an initial compensable rating for bilateral foot plantar warts.  

13.  Entitlement to an initial compensable rating for a scar of the tip of the right index finger.

14.  Entitlement to an initial compensable rating for erectile dysfunction.  

15.  Entitlement to an initial compensable rating for benign prostatic hyperplasia.

16.  Entitlement to an initial compensable rating for a postoperative right inguinal hernia repair scar.  

17.  Entitlement to an initial compensable rating for a postoperative left inguinal hernia repair scar.

18.  Entitlement to an initial compensable rating for left hand/index finger dyshidrotic eczema.  

19.  Entitlement to an initial compensable rating for left elbow medial epicondylitis from February 1, 2006, and in excess of 10 percent from July 25, 2008.  

20.  Entitlement to an initial compensable rating for a scar of the right posterior scalp, status post cyst removal.

21.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  

22.  Entitlement to an initial compensable rating for residuals of a fracture of the right index finger.

23.  Entitlement to an initial compensable rating for right Achilles tendonitis.  

24.  Entitlement to an initial compensable rating for left Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to January 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an April 2006 rating decision, the RO, inter alia, granted service connection for low back strain and left shoulder impingement/adhesive capsulitis and assigned initial 10 percent rating disability ratings, respectively, effective February 1, 2006.  

In an April 2007 rating decision, the RO, inter alia, denied service connection for residuals of a right hemicolectomy and appendectomy.  

Before the matter was certified to the Board, in an August 2008 rating decision, the RO increased the ratings for the appellant's service-connected low back strain and left shoulder disability to 20 percent, respectively, effective July 25, 2008.  Although higher ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned and the appellant has indicated that he wishes to continue his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the procedural history of this case, proper adjudication of the claims now requires evaluation during two distinct time periods, as set forth above on the cover page of this decision.

In August 2011, the appellant testified at a Board hearing at the RO.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2011).

Also at the hearing, the appellant testified that since his separation from service, he had been unable to maintain employment as a result of his service-connected low back disability.  Although the issue of entitlement to a total rating based on individual unemployability (TDIU) was not included in the issues on appeal as certified by the RO, given the appellant's contentions, the Board has included that issue on the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total rating based on individual unemployability is part and parcel of a claim for increased compensation for the underlying service-connected disability).  As set forth below, the Board has determined that a remand is necessary with respect to this claim.  Thus, the Board's inclusion of the unemployability issue results in no prejudice to the appellant, as the RO will have the opportunity to address this question in the first instance on remand.  Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

Here, the Board notes that the issues on appeal originally included the following:  entitlement to service connection for hearing loss; tinnitus; left knee patellofemoral pain syndrome; hemorrhoids; a right little finger fracture; right medial epicondylitis; and left foot pain secondary to a bunionectomy; as well as the issues of entitlement to higher initial disability ratings for hypertension; right knee patellofemoral pain syndrome; bilateral foot tinea pedis; right and left Achilles tendonitis; bilateral foot plantar warts; residuals of a fracture of the right index finger; a scar of the tip of the right index finger; erectile dysfunction; left elbow medial epicondylitis; benign prostatic hyperplasia; post operative right and left inguinal hernia repair scars; left hand/index finger dyshidrotic eczema; and scar of the right posterior scalp status post cyst removal.  

In a November 2007 written statement, however, the appellant indicated that he wished to withdraw the following issues:  entitlement to service connection for hemorrhoids; a right little finger fracture; and right medial epicondylitis; as well as the issues of entitlement to higher initial disability ratings for hypertension, bilateral foot tinea pedis, bilateral foot plantar warts, a scar of the tip of the right index finger, erectile dysfunction, benign prostatic hyperplasia, post operative right and left inguinal hernia repair scars, left hand/index finger dyshidrotic eczema.  In a July 2009 written statement, the appellant indicated that he wished to withdraw the following additional issues:  entitlement to service connection for tinnitus and left knee patellofemoral pain syndrome; as well as the issues of entitlement to higher initial ratings for left elbow medial epicondylitis, and scar of the right posterior scalp status post cyst removal, right knee patellofemoral pain syndrome, residuals of a fracture of the right index finger, right and left Achilles tendonitis.  Accordingly, the Board finds that such issues are no longer in appellate status and therefore not within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2011).  The appeal as to these issues has been dismissed below.  

Additionally, before the appeal was certified to the Board, in a June 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial zero percent rating, effective May 20, 2009.  Additionally, in an April 2010 rating decision, the RO granted service connection for left fifth toe bunionectomy, claimed as left foot pain secondary to bunionectomy, and assigned an initial zero percent disability rating, effective February 1, 2006.  The Board finds that the grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of 'downstream' elements such as the disability rating or effective date assigned).

As set forth in more detail below, a remand is necessary with respect to the remaining issues on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The appellant in this case served on active duty from July 1969 to January 2006.  

2.  In November 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the following issues is requested:  entitlement to service connection for hemorrhoids; a right little finger fracture; and right medial epicondylitis; as well as the issues of entitlement to higher initial disability ratings for hypertension, bilateral foot tinea pedis, bilateral foot plantar warts, a scar of the tip of the right index finger, erectile dysfunction, benign prostatic hyperplasia, post operative right and left inguinal hernia repair scars, left hand/index finger dyshidrotic eczema.  

3.  In July 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the following issues is requested:  entitlement to service connection for tinnitus and left knee patellofemoral pain syndrome; as well as the issues of entitlement to higher initial ratings for left elbow medial epicondylitis, and scar of the right posterior scalp status post cyst removal, right knee patellofemoral pain syndrome, residuals of a fracture of the right index finger, right and left Achilles tendonitis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the following issues:  entitlement to service connection for hemorrhoids; a right little finger fracture; right medial epicondylitis; tinnitus; and left knee patellofemoral pain syndrome; as well as the issues of entitlement to higher initial disability ratings for hypertension; bilateral foot tinea pedis; bilateral foot plantar warts; a scar of the tip of the right index finger; erectile dysfunction; benign prostatic hyperplasia; post operative right and left inguinal hernia repair scars; left hand/index finger dyshidrotic eczema; left elbow medial epicondylitis; scar of the right posterior scalp status post cyst removal; right knee patellofemoral pain syndrome; residuals of a fracture of the right index finger; right and left Achilles tendonitis.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the appellant has withdrawn the appeal with respect to the issues specified above and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues and it is dismissed.


ORDER

The appeal is dismissed as to the following issues:  

Entitlement to service connection for hemorrhoids.

Entitlement to service connection for a right little finger fracture.

Entitlement to service connection for right medial epicondylitis.

Entitlement to service connection for tinnitus.

Entitlement to service connection for left knee patellofemoral pain syndrome.  

Entitlement to an initial disability rating in excess of 10 percent for hypertension with history of second degree atrioventricular block type I.  

Entitlement to an initial compensable rating for bilateral foot tinea pedis.  

Entitlement to an initial compensable rating for bilateral foot plantar warts.  

Entitlement to an initial compensable rating for a scar of the tip of the right index finger.

Entitlement to an initial compensable rating for erectile dysfunction.  

Entitlement to an initial compensable rating for benign prostatic hyperplasia.

Entitlement to an initial compensable rating for a postoperative right inguinal hernia repair scar.  

Entitlement to an initial compensable rating for a postoperative left inguinal hernia repair scar.

Entitlement to an initial compensable rating for left hand/index finger dyshidrotic eczema.  

Entitlement to an initial compensable rating for left elbow medial epicondylitis from February 1, 2006, and in excess of 10 percent from July 25, 2008.  

Entitlement to an initial compensable rating for a scar of the right posterior scalp status post cyst removal.

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.  

Entitlement to an initial compensable rating for residuals of a fracture of the right index finger.

Entitlement to an initial compensable rating for right Achilles tendonitis.  

Entitlement to an initial compensable rating for left Achilles tendonitis.  



REMAND

Residuals of an appendectomy and right hemicolectomy

The appellant's service treatment records show that in December 2005, shortly before his military retirement, he underwent colorectal cancer screening, including fecal occult blood test.  The results of the testing were positive and a colonoscopy was recommended.  The appellant was provided with a gastroenterology consultation for this purpose.  

On February 14, 2006, approximately two weeks after his military retirement, the appellant underwent a colonoscopy which identified a circumferential sessile adenomatous polyp and a tubular adenoma in the distal transverse colon.  During a consultation the following month, surgery was recommended, either an extended right hemicolectomy or transverse colectomy, depending on the position of the polyps.  Later that month, the appellant underwent an uncomplicated right hemicolectomy secondary to transverse colon masses/neoplasm.  

The record on appeal also includes a March 2006 pathology report which includes reference to a specimen designed "appendix."  The final pathological diagnoses included segmental resection of the ascending colon and cecum with tubulovillous adenoma, no carcinoma identified; incidental appendectomy, no pathologic process identified; and segmental resection of the transverse colon, adenomatous polyp.  

The appellant seeks now service connection for residuals of the February 2006 right hemicolectomy and appendectomy.  The RO has denied the claim on the basis that the appellant's colon masses were not identified during his period of service and because the surgical procedure to remove those masses was performed after his military retirement.  

Applicable legal criteria, however, specifically provide that service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2011); see also Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  

In view of the foregoing, and considering the evidence set forth above, the Board finds that a medical examination is necessary in order to clarify whether the appellant's colon masses, which were diagnosed very shortly after his military retirement, had their inception during service and, if so, the nature of any residual disability secondary to the post-surgical procedures those colon masses necessitated.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the elements to consider in determining whether a VA medical examination must be provided).

Low back strain and left shoulder disability

After reviewing the record, the Board finds that additional evidentiary development is also necessary with respect to these issues.  

With respect to the appellant's service-connected low back disability, a review of the record indicates that he was last examined for VA compensation purposes in July 2008.  At his August 2011 Board hearing, however, the appellant credibly testified that since that examination, his low back disability had increased in severity.  In light of the appellant's credible testimony, the Board finds that an additional VA medical examination is necessary to ensure that his service-connected low back strain is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Also at the August 2011 Board hearing, the appellant testified that because of his service-connected low back disability, he had been unable to maintain employment since his military retirement in 2006.  Given the appellant's contentions, the Board finds that the issue of entitlement to a total rating based on individual unemployability must be addressed.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the examination report obtained must include findings regarding the effect the appellant's service-connected low back disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995).

With respect to his the appellant's left shoulder disability, at his August 2011 Board hearing, the appellant testified that his left shoulder was at times so painful that he was unable to move his arm at all.  A review of the record indicates that the appellant was last examined for VA compensation purposes in July 2008.  Given the appellant's hearing testimony, the Board finds that a more recent examination is necessary to evaluate the current severity of the appellant's service-connected left shoulder disability, including the extent of any functional limitation such as weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Finally, at the August 2011 hearing, the appellant testified that he continued to receive treatment for his low back and left shoulder disabilities at the Temple VA Medical Center (VAMC).  A review of the record indicates that the most recent clinical records from that facility are dated in February 2009.  To ensure that the record is complete, more recent records from that facility should be obtained.  38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the issue of entitlement to a total rating based on individual unemployability.

2.  The RO should contact the Temple VAMC and obtain clinical records pertaining to the appellant for the period from March 2009 to the present.

3.  The appellant should be afforded a VA medical examination in connection with his claims of service connection for residuals of a right hemicolectomy and appendectomy.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the pathology identified during the February 2006 colonoscopy, and which necessitated the March 2006 right hemicolectomy and appendectomy, had its inception during the appellant's period of active service from July 1969 to January 2006.  If so, the examiner should describe the nature of any current disability resulting from that procedure, including any surgical scarring.  The report of examination should include a complete rationale for all opinions rendered.

4.  The appellant should be afforded a VA medical examination to determine the severity of his service-connected low back strain.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the pertinent record on appeal, the examiner should:  (a) provide range of motion findings for the thoracolumbar spine, including whether any ankylosis is present; (b) note whether and to what extent the appellant's low back disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; (c) provide an opinion as to whether it is at least as likely as not that the appellant is unable to secure or maintain substantially gainful employment as a result of his service-connected low back strain.  The report of examination should include a complete rationale for all opinions rendered.

5.  The appellant should also be afforded a VA medical examination to determine the nature and severity of his service-connected left shoulder disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide range of motion findings for the left arm.  In addition, the examiner must specifically note whether and to what extent the left shoulder disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  If feasible these findings should be portrayed in terms of degrees of additional loss of motion.  The report of examination should include a complete rationale for all opinions rendered.

6.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


